UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-05537 Nicholas Money Market Fund, Inc. (Exact Name of Registrant as Specified in Charter) 700 North Water Street, Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) Jeffrey T. May, Senior Vice President, Secretary and Treasurer 700 North Water Street Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Registrant's Telephone Number, Including Area Code: 414-272-4650 Date of Fiscal Year End: 12/31/2015 Date of Reporting Period: 03/31/2015 Item 1. Schedule of Investments. Nicholas Money Market Fund, Inc. Schedule of Investments (unaudited) As of 03/31/2015 Principal Maturity Yield to Amortized Amount Date Maturity Cost COMMERCIAL PAPER 53.55% $1,500,000 Southern Company Funding Corporation 04/01/2015 0.22 % $ 1,500,000 315,000 Stanley Black & Decker, Inc. 04/02/2015 0.35 % 314,997 800,000 Southern Company Funding Corporation 04/06/2015 0.22 % 799,976 1,000,000 Prudential plc 04/07/2015 0.20 % 999,967 1,000,000 Stanley Black & Decker, Inc. 04/07/2015 0.34 % 999,943 1,000,000 UnitedHealth Group Incorporated 04/07/2015 0.22 % 999,963 250,000 Wisconsin Gas Company 04/07/2015 0.12 % 249,995 1,000,000 McCormick & Company, Incorporated 04/08/2015 0.20 % 999,961 1,246,000 McCormick & Company, Incorporated 04/08/2015 0.20 % 1,245,952 1,500,000 Ralph Lauren Corporation 04/08/2015 0.22 % 1,499,936 750,000 Southern Company Funding Corporation 04/08/2015 0.24 % 749,965 600,000 Baxter International Inc. 04/09/2015 0.58 % 599,924 675,000 Wisconsin Electric Power Company 04/09/2015 0.19 % 674,971 800,000 UnitedHealth Group Incorporated 04/10/2015 0.22 % 799,956 2,250,000 Wisconsin Electric Power Company 04/10/2015 0.15 % 2,249,916 250,000 Stanley Black & Decker, Inc. 04/13/2015 0.35 % 249,971 457,000 Rockwell Collins, Inc. 04/14/2015 0.43 % 456,931 543,000 Rockwell Collins, Inc. 04/14/2015 0.51 % 542,902 300,000 Stanley Black & Decker, Inc. 04/14/2015 0.35 % 299,962 263,000 Sherwin-Williams Company (The) 04/16/2015 0.30 % 262,967 1,500,000 Rockwell Collins, Inc. 04/17/2015 0.43 % 1,499,720 500,000 Cigna Corporation 04/20/2015 0.31 % 499,918 1,612,000 Sherwin-Williams Company (The) 04/20/2015 0.30 % 1,611,745 434,000 Cigna Corporation 04/22/2015 0.25 % 433,937 366,000 Cigna Corporation 04/22/2015 0.25 % 365,947 650,000 Rockwell Collins, Inc. 04/23/2015 0.40 % 649,841 1,475,000 Aetna Inc. 04/27/2015 0.41 % 1,474,574 650,000 Sherwin-Williams Company (The) 04/28/2015 0.34 % 649,834 2,000,000 V.F. Corporation 04/29/2015 0.41 % 1,999,378 500,000 UnitedHealth Group Incorporated 05/04/2015 0.27 % 499,876 250,000 UnitedHealth Group Incorporated 05/04/2015 0.25 % 249,943 1,000,000 V.F. Corporation 05/18/2015 0.49 % 999,373 300,000 UnitedHealth Group Incorporated 05/22/2015 0.27 % 299,885 448,000 UnitedHealth Group Incorporated 05/26/2015 0.28 % 447,808 1,750,000 Toyota Motor Credit Corporation 05/29/2015 0.20 % 1,749,436 778,000 ConocoPhillips Qatar Funding Ltd. 06/05/2015 0.15 % 777,789 291,000 ConocoPhillips Qatar Funding Ltd. 06/05/2015 0.15 % 290,921 744,000 ConocoPhillips Qatar Funding Ltd. 06/05/2015 0.15 % 743,798 1,500,ank, N.A. 06/05/2015 0.25 % 1,499,323 200,ank, N.A. 06/08/2015 0.21 % 199,921 387,ank, N.A. 06/22/2015 0.26 % 386,771 381,000 Nordea Bank AB 06/25/2015 0.18 % 380,838 250,000 Prudential plc 07/10/2015 0.20 % 249,861 1,199,000 Prudential plc 07/31/2015 0.21 % 1,198,154 TOTAL COMMERCIAL PAPER 35,656,746 CORPORATE NOTES 16.32% 869,000 Wells Fargo & Company, 3.625% 04/15/2015 0.32 % 870,117 600,000 Royal Bank of Canada, 0.4626%(a) 04/29/2015 0.24 % 600,105 1,883,000 Citigroup Inc., 4.875% 05/07/2015 0.62 % 1,891,099 2,610,000 American Express Credit Corporation, 1.75% 06/12/2015 0.42 % 2,616,915 500,000 American Express Credit Corporation, 1.3677% 06/12/2015 0.31 % 501,055 3,000,000 JPMorgan Chase & Co., 3.40% 06/24/2015 0.43 % 3,020,324 363,000 General Electric Capital Corporation, 5.00% 07/15/2015 0.26 % 367,923 1,000,000 Coca-Cola Company (The), 0.2716%(a) 09/01/2015 0.23 % 1,000,180 TOTAL CORPORATE NOTES 10,867,718 U.S. GOVERNMENT AGENCY SECURITIES 26.97% 141,000 Freddie Mac 04/01/2015 0.11 % 141,000 Page 1 168,000 Freddie Mac 04/06/2015 0.10 % 167,998 910,000 Freddie Mac 04/06/2015 0.05 % 909,994 202,000 Federal Home Loan Banks 04/09/2015 0.09 % 201,996 272,000 Freddie Mac 04/20/2015 0.15 % 271,978 177,000 Freddie Mac 04/20/2015 0.10 % 176,991 800,000 Federal Home Loan Banks 04/24/2015 0.10 % 799,949 275,000 Federal Home Loan Banks 04/24/2015 0.08 % 274,986 500,000 Freddie Mac 05/05/2015 0.06 % 499,972 904,000 Federal Home Loan Banks 05/13/2015 0.06 % 903,937 400,000 Federal Home Loan Banks 05/19/2015 0.17 % 399,909 805,000 Federal Home Loan Banks 06/03/2015 0.08 % 804,887 355,000 Federal Home Loan Banks 06/05/2015 0.08 % 354,949 1,250,000 Federal Farm Credit Banks, 0.10%(a) 07/15/2015 0.10 % 1,250,000 2,000,000 Federal Farm Credit Banks, 0.20%(a) 08/03/2015 0.16 % 2,000,282 800,000 Fannie Mae, 0.45%(a) 08/24/2015 0.13 % 801,039 1,000,000 Federal Farm Credit Banks, 0.166%(a) 10/01/2015 0.12 % 1,000,206 4,500,000 Federal Home Loan Banks, 0.21%(a) 10/01/2015 0.14 % 4,501,470 2,500,000 Federal Farm Credit Banks, 0.166%(a) 11/04/2015 0.12 % 2,500,743 TOTAL U.S. GOVERNMENT AGENCY SECURITIES 17,962,286 CERTIFICATE OF DEPOSIT 3.00% 2,000,000 Bank of Montreal, 0.2545%(a) 07/14/2015 0.21 % 2,000,258 TOTAL SECURITY HOLDINGS - 99.84% 66,487,008 OTHER ASSETS, NET OF LIABILITIES - 0.16% 108,525 TOTAL NET ASSETS (basis of percentages disclosed above) - 100.00% $66,595,533 (a) Variable rate security - interest rate subject to periodic change. As of March 31, 2015, there were no differences between the total cost of securities for financial reporting purposes and federal income tax purposes. For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent Semiannual or Annual Report to Shareholders. Various inputs are used in determining the value of the Fund's investments relating to Finanacial Accounting Standard No. 157. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. Level 1 – quoted prices in active markets for identical investments Level 2 – other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2015 in valuing the Fund’s investments carried at value: Investments in Valuation Inputs Securities - Level 1 - None Level 2 - Page 2 Commercial Paper 35,656,746 Corporate Notes 10,867,718 Certificate of Deposit 2,000,258 U.S. Government Agency Securities 17,962,286 Level 3 - None - - Total $ Page 3 Item 2. Controls and Procedures. (a) The Fund's principal executive officer and principal financial officer have concluded that the Fund's disclosure controls and procedures are sufficient to ensure that information required to be disclosed by the Fund in this Form N-Q was recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms, based upon such officers' evaluation of these controls and procedures as of a date within 90 days of the filing date of the report. (b) There were no significant changes or corrective actions with regard to significant deficiencies or material weaknesses in the Fund's internal controls or in other factors that could significantly affect the Fund's internal controls during the last fiscal quarter. Item 3. Exhibits. Certifications of Principal Executive Officer and Principal Financial Officer pursuant to Rule 30a-2(a) under the Act, attached hereto as part of EX-99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Nicholas Money Market Fund, Inc. By: /s/ Albert O. Nicholas Name: Albert O. Nicholas Title: Principal Executive Officer Date: 05/12/2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Albert O. Nicholas Name: Albert O. Nicholas Title: Principal Executive Officer Date: 05/12/2015 By: /s/ Jeffrey T. May Name: Jeffrey T. May Title: Principal Financial Officer Date: 05/12/2015
